 


110 HR 5633 IH: Nondiscriminatory Use of Consumer Reports and Consumer Information Act of 2008
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5633 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Gutierrez (for himself, Mr. Watt, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Fair Credit Reporting Act to prohibit certain discriminatory uses of consumer reports and consumer information in connection with certain personal lines of insurance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nondiscriminatory Use of Consumer Reports and Consumer Information Act of 2008. 
2.Use of consumer reports and consumer information in a discriminatory manner prohibited 
(a)In generalSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended— 
(1)in subsection (a), by striking Subject to subsection (c) and inserting Subject to subsections (c) and (h); and 
(2)in subsection (c)(1), by striking A consumer reporting agency and inserting Subject to subsection (h), a consumer reporting agency. 
(b)Prohibition on certain discriminatory uses of consumer reports and consumer information in connection with insuranceSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended by adding at the end the following new subsection: 
 
(h)Prohibition on certain discriminatory uses of consumer reports and consumer information in connection with insurance 
(1)In generalNo consumer reporting agency may furnish a consumer report or consumer information with respect to any consumer to any person for use in making any decision to underwrite or rate any personal lines of insurance, and no person shall use or obtain a consumer report or consumer information with respect to any consumer in connection with the underwriting or rating of any personal line of insurance, for which the Commission determines, including any finding or determination made in any study for which a report is submitted to the Congress, that any such use of the consumer report or the consumer information— 
(A)results in racial or ethnic discrimination; or 
(B)represents a proxy or proxy effect for race or ethnicity. 
(2)Insurance information not includedInformation derived from the following data bases shall not be treated as a consumer report or consumer information for purposes of paragraph (1): 
(A)Databases that contain information on property loss data regarding personal lines of insurance, such as the Comprehensive Loss Underwriting Exchange (CLUE) and Automobile-Property Loss Underwriting System (A–PLUS). 
(B)Databases that contain information on driver history, such as accidents or moving violations, typically maintained at State departments of motor vehicles. 
(C)Databases that contain information on a consumer’s medical history, to the extent such access and use for purposes described in paragraph (1) is consistent with the requirements of section 604(g). 
(3)Effect on state lawsNotwithstanding section 625(b)(3)(C), no provision of this section shall be construed as limiting or superseding the application of any State laws or regulations that restrict or prohibit the use of consumer reports or consumer information in the underwriting or rating of any personal lines of insurance.  
(4)DefinitionsFor purposes of this subsection, the following definitions shall apply: 
(A)Consumer informationThe term consumer information means any information from the file on any consumer at a consumer reporting agency, or any product derived from any such information.  
(B)Personal line of insuranceThe term personal line of insurance means any personal automobile or homeowners line of insurance, as defined in the Uniform Property and Casualty Product Coding Matrix established and maintained by the National Association of Insurance Commissioners (or any successor to such document). 
(C)Proxy for race or ethnicityThe term proxy for race or ethnicity means a substitute or stand-in for race or ethnicity, either by design or in effect, without regard to the extent of the effect..  
 
